UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-15118 TATA COMMUNICATIONS LIMITED (FORMERLY KNOWN AS VIDESH SANCHAR NIGAM LIMITED) — The New York Stock Exchange (Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered) VSB, Mahatma Gandhi Road, Fort, Mumbai—400001, INDIA Tel No: +91-22-6657 8765 (Address, including zip code, and telephone number, including area code, of Issuer’s principal executive offices) American Depositary Shares, each representing ten Ordinary Shares, without par value Equity Shares, par value Rs.10 per share* (Description of class of securities) Please place an X in the box to designate the rule provision relied upon to strike the class of securities from listing and registration ¨ 17 CFR 240.12d2-2(a)(1) ¨ 17 CFR 240.12d2-2(a)(2) ¨ 17 CFR 240.12d2-2(a)(3) ¨ 17 CFR 240.12d2-2(a)(4) ¨ Pursuant to 17CFR240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange. x Pursuant to 17CFR240.12d2-2(c), the Issuer has complied with the rules of the Exchange and the requirements of 17CFR240.12d2-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements of the Securities Exchange Act of 1934, Tata Communications Limited certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form 25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. May 28, 2013 By: /s/ Vinod Kumar Managing Director and Group CEO Date Name: Vinod Kumar Title * Not for trading, but only in connection with the listing of American Depositary Shares pursuant to the requirements of the New York Stock Exchange.
